DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/30/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Status
	Claims 1-8 are pending and being examined. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: #10 in Fig. 1, #120 in Fig. 3, #130 in Fig. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 

Claim Objections
Claim 1 is objected to because of the following informalities:  reads “a unit sensing unit” should read “a sensing unit” in line 5.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a heater unit” in claims 1 and 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The specification describes the “heater unit” corresponding to heater unit 230 (on para [56, 57] of the instant specifications) generates heat.  For purpose of examination, the examiner will interpret the “heater unit” to be defined by any structure producing heat. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a unit sensing unit disposed on the substrate and provided with…a heater electrode" in lines 5-6 further reciting “wherein the heater unit generates heat together with heater electrode” in lines 11-12.  It is unclear as to how the heater unit generates heat for the heater electrode because the heater unit is disposed between the unit sensing unit and the cover part.  Is the heater electrode separate from the unit sensing unit?  Is the heater electrode part of the heater unit?  Applicant does not specify which structure comprises the heater electrode, thus the limitation is unclear.  Claims 2-8 are rejected by virtue of dependency on claim 1.  For the purpose of examination, the examiner interprets the heater electrode to be part of the heater unit. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishiguchi et al (JP 10197470 A; hereinafter “Nishiguchi”).
Regarding claim 1, Nishiguchi teaches a gas sensor (Nishiguchi; para [27]) comprising: 
a substrate (Nishiguchi; para [3]; Fig. 1, 5, 6, 8-10; pedestal 108); 

a protective cap provided with a side wall part (Nishiguchi; para [3, 5, 25, 27, 29, 43, 46, 52]; Fig. 1, 5, 6, 8-10; housing 109) formed on the substrate and surrounding the unit sensing unit (Fig. 1, 5, 6, 8-10; examiner indicates that the housing encloses the sensing material and is formed on top of the pedestal), and a cover part disposed above the unit sensing unit and having at least one hole (Nishiguchi; para [3-5, 18, 21, 22, 25, 29]; Fig. 1, 5, 6, 8-10; opening 110); and 
a heater unit (Nishiguchi; para [51]; Fig. 9; heater 8) disposed between the unit sensing unit and the cover part (Nishiguchi; Fig. 9), 
wherein the heater unit generates heat together with the heater electrode to lower ambient humidity of the unit sensing unit (Nishiguchi; para [25, 47, 51]; Fig. 9; heater 8 receives power supply from the control means 10 and heats the silica gel filter 111. The control means 10 receives the signal from the temperature measurement means 9 and adjusts the power supplied to the heater 8 so that the temperature of the silica gel filter 111 becomes constant; examiner indicates that the silica gel filter absorbs 111 absorbs moisture, thus heating the heater reduces the humidity by heating the silica gel filter).
Regarding claim 2, Nishiguchi teaches the gas sensor of claim 1, wherein the heater unit comprises: 
a porous substrate (Nishiguchi; para [3, 25-27, 38, 43, 46, 47, 51]; Fig. 1, 5, 6, 9; silica gel filter 111); and 

Regarding claim 3, Nishiguchi teaches the gas sensor of claim 2, wherein the side wall part surrounds side surfaces of the porous substrate (Nishiguchi; Fig. 1, 5, 6, 8-10; examiner indicates that the examiner indicates that the side wall surfaces encloses the silica gel filter 111) such that an external material is allowed to reach the unit sensing unit only through the porous substrate (Nishiguchi; para [3]; Fig. 1, 5, 6, 8-10; silica gel filter 111 serving as a removing means for removing an interfering gas in the measurement atmosphere).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiguchi in view of Taniguchi et al (JP 2015230278 A; hereinafter “Taniguchi”). 
Regarding claim 4, Nishiguchi teaches the gas sensor of claim 3, with the porous substrate.
Nishiguchi does not teach a catalyst for promoting decomposition of a specific material is applied to the porous substrate.
However, Taniguchi teaches a gas sensor (Taniguchi; para [32, 37, 38, 49, 52]; Fig. 3, 4; gas detector X) wherein a catalyst for promoting decomposition of a specific material is applied (Taniguchi; para [33, 38, 39, 47, 53, 56, 57, 69]; Fig. 3, 4; first oxidation catalyst section 31) to a porous substrate (Taniguchi; para [33, 39-46, 49-52, 54-57]; Fig. 3, 4; first oxidation unit 30).  It would have been obvious to have modified the porous substrate of Nishiguchi to comprise the catalyst as taught by Taniguchi, because Taniguchi teaches that the for reacting and adsorbing an interfering gases (Taniguchi; para [32]). 
Regarding claim 5, modified Nishiguchi teaches the gas sensor of claim 3 (the porous substrate of Nishiguchi is modified to comprise the catalyst as taught by Taniguchi discussed above in claim 4), wherein the porous substrate (Taniguchi; para [33, 39-46, 49-52, 54-57]; Fig. 3, 4; first oxidation unit 30) 
Regarding claim 6, modified Nishiguchi teaches the gas sensor of claim 5 (the porous substrate of Nishiguchi is modified to comprise the catalyst as taught by Taniguchi discussed above in claim 4), wherein a heater electrode is deposited on at least one of the plurality of layers (Nishiguchi; Fig. 1, 5, 6, 8-10; examiner indicates that the heater unit 8 is disposed the porous substrate of Nishiguchi, thus the heater electrode would be deposited in one of the plurality of layers in modified Nishiguchi).
Regarding claim 8, modified Nishiguchi teaches the gas sensor of claim 5 (the porous substrate of Nishiguchi is modified to comprise the catalyst as taught by Taniguchi discussed above in claim 4), wherein different types of catalysts are applied to the plurality of layers, respectively (Taniguchi; para [40]; Fig. 3, 4; the first oxidation catalyst unit 30 is made of fibrous activated carbon, and a carrier of the first catalyst unit 30 A of the 2 oxidation catalyst unit 32 is made of powdered activated carbon).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nishiguchi in view of Taniguchi and in further view of Ui et al (US 20170010246 A1; hereinafter “Ui”).  
Regarding claim 7, modified Nishiguchi teaches the gas sensor of claim 5 (the porous substrate of Nishiguchi is modified to comprise the catalyst as taught by Taniguchi discussed above in claim 4), with the porous substrate provided with a plurality of layers.
Modified Nishiguchi does not teach wherein an average particle diameter of pores included in any one of the plurality of layers is different from an average particle diameter of pores included in another layer different from the one layer.
However, Ui teaches an analogous art of a gas sensor (Ui; Abstract) comprising a porous substrate provided with a plurality of layers (Ui; para [26, 34]; substrate is porous) wherein an average particle diameter of pores included in any one of the plurality of layers is different from an average particle diameter of pores included in another layer different from the one layer (Ui; para [14, 15, 52]; 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556.  The examiner can normally be reached on Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.Q.L./Examiner, Art Unit 1798                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798